Exhibit 10.26a

Hot Topic Inc., Executive Compensation 2006

The following table sets forth the 2006 base salaries established for and equity
compensation granted to our executive officers (which equity compensation is
described more fully below):

 

Name and Title

   2005 Base
Salary    Stock
Options    Stock Award
Maximum
Shares

Elizabeth McLaughlin, Chief Executive Officer

   $ 700,000    200,000    214,000

Gerald Cook, President

   $ 450,000    50,000    56,000

Maria Comfort, Chief Merchandise Officer, Hot Topic

   $ 400,000    50,000    56,000

James McGinty, Chief Financial Officer

   $ 300,000    45,000    52,000

Thomas Beauchamp, Senior Vice President, Chief Information Officer

   $ 280,000    20,000    24,000

Robin Elledge, Senior Vice President, Human Resources

   $ 275,000    0    24,000

Christopher J. Kearns, Senior Vice President, General Counsel and Secretary

   $ 250,000    20,000    20,000

The stock options described above (i) were granted pursuant to our 1996 Equity
Incentive Plan, as amended (the “Plan”), (ii) terminate ten years after the date
of grant, or earlier in the event the optionholder’s service to the company is
terminated and (iii) have an exercise price per share of $13.90, or the closing
price of our common stock as reported on the Nasdaq National Market for
Thursday, March 16, 2005. Subject to the optionholder’s continued service to the
company, 25% of the shares of common stock subject to such stock options vest on
the first anniversary of the date of grant, and the remaining shares vest
quarterly over the following three years.

The stock awards described above were also granted pursuant to the Plan. For
senior management, option grants were reduced, on average, in 2006 versus prior
years, in part to allow for diversification of equity grants to provide
aggregate awards that, in the opinion of the Board, appropriately align long
term incentives of company management with significant company long term
objectives. To provide this diversification, the Board adopted a Performance
Share Award Program under the Plan. The stock awards granted have target awards
that are 50% of the maximum awards indicated above. The target awards and the
maximum awards may be earned based on achievement of enumerated performance
goals during an established performance period, and in all cases the award of
shares is subject to the officer’s continuous service to the company as an
officer, director or consultant. The awards granted in 2006 under the new
Performance Share Award Program provide for a three-year measurement period,
with awards based on 2008 operating income compared to a target goal (with
potential adjustment due to extraordinary or nonrecurring events such as
significant acquisitions).

With respect to potential annual bonuses, the Compensation Committee annually
establishes targeted profitability levels for the ensuing fiscal year in
conjunction with our company’s annual financial plan. The 2006 bonus plan
approved by the Board of Directors provides for various cash bonus amounts based
upon increasing levels of profitability above a minimum target level. The
profitability goals for the various executive officers are designed to align the
officers’ duties with the appropriate metrics that best reflect the officers’
impact on the company and its performance. Cash bonuses under the 2006 plan, if
earned, are expected to be paid following completion of our audit of the results
of operations for the 2006 fiscal year (ending February 3, 2007).